          Case 2:18-cr-00295-PBT Document 64 Filed 05/04/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      :
                                              :
                                              :
               v.                             :       CRIMINAL NUMBER 18-295-1
                                              :
                                              :
DAVID MILLINER                                :


                     DEFENDANT’S SENTENCING MEMORANDUM

       David Milliner, by and through his undersigned counsel, hereby submits this

memorandum in advance of his sentencing hearing. Having fully accepted responsibility for his

conduct, he will come before the Court at his sentencing hearing and respectfully ask the Court

to impose the parties’ jointly recommended sentence of 240 months’ incarceration. Such a

sentence is sufficient, but not greater than necessary, to achieve the goals of sentencing.

       The Court has before it substantial information regarding Mr. Milliner, his personal

history and characteristics, and the offense conduct in the final Presentence Report (“PSR”) and

Dr. Jeffrey E. Summerton’s Psychological Evaluation. Mr. Milliner acknowledges that the

correctly calculated advisory guidelines recommend life imprisonment for his offenses; however,

he respectfully submits that a significant downward variance is appropriate for numerous

reasons. At his hearing, through counsel, Mr. Milliner will elaborate on all the § 3553(a)

sentencing factors and how a sentence of 20 years’ incarceration serves the goals of sentencing.

This memorandum will focus on the factors that support the parties’ jointly agreed-upon

sentencing recommendation and why the Court should accept the written plea agreement.
           Case 2:18-cr-00295-PBT Document 64 Filed 05/04/21 Page 2 of 5




   I.       The Need to Avoid Unwarranted Sentence Disparities

         18 U.S.C. § 3553(a)(6) directs the court to consider, among several other factors, “the

need to avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct . . . ” A majority of defendants in this district receive below-

guidelines sentences.

         The United States Sentencing Commission compiles sentencing data and provides an

online, interactive data tool to analyze the data based on select filters. See

https://ida.ussc.gov/analytics/saw.dll?Dashboard&PortalPath=%2Fshared%2FIDA%2F_portal

%2FIDA%20Dashboards.

         Attached at Exhibit A is a data set created using the interactive data analyzer. To

produce this data set, the following filters were used:

         Fiscal Years: 2015 – 2020

         Geography: 3rd Circuit, E.D.Pa.

         Demographics: All

         Crime Type: Child Pornography

         Criminal History: Category I.

Courts in this district grant downward variances approximately 60% of the time in child

pornography cases where the defendant is a criminal history category I. When factoring in

government sponsored downward variances and departures, nearly 70% of defendants receive a

sentence lower than the advisory guidelines.

   II.      Mr. Milliner’s Age and Lack of Criminal History

         Mr. Milliner is a criminal history category I and he is 51 years old. It is well accepted

that older offenders are much less likely to reoffend upon release than younger offenders. The



                                                   2
             Case 2:18-cr-00295-PBT Document 64 Filed 05/04/21 Page 3 of 5




Sentencing Commission issued a report analyzing the effects of aging on recidivism among

federal offenders. 1 Among other key findings, the Commission found that “[o]lder offenders

were substantially less likely than younger offenders to recidivate following release. Over an

eight-year follow-up period, 13.4 percent of offenders age 65 or older at the time of release were

rearrested compared to 67.6 percent of offenders younger than age 21 at the time of release.”

Additionally, “[a]ge and criminal history exerted a strong influence on recidivism. For offenders

in Criminal History Category I, the rearrest rate ranged from 53.0 percent for offenders younger

than age 30 at the time of release to 11.3 percent for offenders age 60 or older.”

           Mr. Milliner will be nearly 70 years old by the time he is released. Given the fact that he

was nearly 50 years old when he committed his first offense of this type, his lack of criminal

history, and the fact that he will be older than 65 when he is released, Mr. Milliner submits that

the risk of reoffending is minimal, if not non-existent.

    III.      The Offense Conduct

           While indisputably serious, the offense conduct presents mitigating factors. Considering

the totality of the circumstances, the parties’ jointly recommended sentence of 20 years’

incarceration is appropriate. First and foremost, Mr. Milliner posed as rich prince with

connections to Michael Jackson on internet forums. While the government characterizes his ruse

as exploitative, it is important to note that because he posed as a fantastical figure, Mr. Milliner

did not intend to seek in-person contact. Mr. Milliner’s advisory guidelines are high because he

is convicted of manufacturing child pornography and he had online contact with four minors

(which creates four separate groups for guidelines purposes and therefore a higher adjusted



1
 See https://www.ussc.gov/research/research-reports/effects-aging-recidivism-among-federal-
offenders#:~:text=Older%20offenders%20were%20substantially%20less,at%20the%20time%20
of%20release.

                                                    3
           Case 2:18-cr-00295-PBT Document 64 Filed 05/04/21 Page 4 of 5




offense level). The fact that this is a non-contact production offense is a significant mitigating

factor. Additionally, Mr. Milliner’s conduct was of a limited duration, lasting – at most – four

months.

   IV.      The Impact of Mr. Milliner’s Plea

         When Mr. Milliner accepted responsibility for his conduct and pled guilty to the charged

offenses, he saved the government substantial time and resources in avoiding a trial. Much more

importantly, however, his plea means that four minors are spared the public process of a trial that

would require them to testify about highly sensitive subject matters.

   V.       CONCLUSION

         For all the reasons set forth more fully above, and for all the reasons that will be set forth

more fully at his sentencing hearing, Mr. Milliner respectfully requests the Court grant his

request for a downward variance from the advisory sentencing guidelines, accept the written

Guilty Plea Agreement, and impose a sentence of 240 months’ incarceration.



                                                        Respectfully submitted,


                                                        /s/ Angela Halim
                                                        ANGELA HALIM
                                                        Assistant Federal Defender




                                                   4
           Case 2:18-cr-00295-PBT Document 64 Filed 05/04/21 Page 5 of 5




                                CERTIFICATE OF SERVICE


         I, Angela Halim, Assistant Federal Defender, Federal Community Defender Office for

the Eastern District of Pennsylvania, hereby certify that the Defendant’s Sentencing

Memorandum was served via Electronic Mail upon Brittany Jones, Assistant United States

Attorney, United States Attorney’s Office, Suite 1250, 615 Chestnut Street, Philadelphia, PA

19106.




                                                            /s/ Angela Halim
                                                            ANGELA HALIM
                                                            Assistant Federal Defender

Date: May 4, 2021
